PAUL G. VALENTINO

  

Atltomey A

43494 Woodward A

al
S
mi
a
3
ie a

 
 

+

 

Bloomfield Lilfs, Michigan 4830

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.131

248) 334-7787

FAX (248) 334-7202

Telephone

 

 

Page 1 of 27

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TODD BATES a/ka TODD A. BATES and

MARCIA BATES a/k/a MARCIA C. BATES

Plaintifis
v8

GREEN FARMS CONDOMINIUM
ASSOCIATION, a Michigan nonprofit
corporation, THE HIGHLANDER GROUP,
MMC, INC., and MAKOWER ABBATE
GUERRA WEGNER VOLLMER, PLLC,

Defendant.

No. 2:18-cv-13533
Presiding Judge: Avern Cohn

Magistrate Judge: Elizabeth A. Stafford

 

PAUL G. VALENTINO (P34239)
Attomey for Plaintiffs

PAUL G. VALENTINO, J.D., P.C.
43494 Woodward Avenue

Suite 203

Bloomfield Hills, Michigan 48302
(248) 334-7787

Fax: (248) 334-7202
paul@lehman-valentina.com

KATHLEEN H. KLAUS (P67207)

JESSE L. ROTH (P78814)

Attorneys for Defendant Makower, only
MADDIN HAUSER ROTH & HELLER, PC
28400 Northwestern Highway, Suite 300
Southfield, Michigan 48034

(248) 359-7520

Fax: (248) 359-7560
kklaus(@maddinhauser.com
jroth(@maddinhauser.com

JOHN L. WESTON (P55042)
Attorney for Green Farms and Highlander
SECREST WARDLE

2600 Troy Center Drive, P.O. Box 5025
Troy, Michigan 48007

(248) 851-9500

Fax: (248) 538-1223
Jwestoma@secrestwardle.com

 

PLAINTIFFS RESPONSE TO DEFENDANT MAKOWER ABBATE, GUERRA

 

WEGNER VOLLMER, PLLC’S RULE 12© MOTION FOR JUDGMENT ON THE
PLEADINGS AND BRIEF IN SUPPORT

 
PAUL G. VALENTINO

Attorney At Law
43494 Woodward Avenue. Suite 203

Bloomfield Hills, Michigan 48302
Telephose (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.132 Page 2 of 27

on the Pleadings and states as follows:

MOTION TO DISMISS

a| finally they foreclosed on that real estate by advertisement also in violation of the condominium
“| resolution. The defendants and each of them falsely represented the character, amount and legal
a

2|| status of plaintiffs condominium association dues. When plaintiffs demanded an explanation, the

complaint, paragraphs 11 and }2.)

ha

 

Now come the plaintiffs, TODD BATES a/k/a TODD A. BATES and MARCIA BATES

a/k/a MARCIA C. BATES, and for their response to defendant’s Rule 12© Motion forJjudgment

1. That in response to paragraph 1 thereof, the complaint herein speaks for itself. In
further answer, the plaintiffs complaint raises many issues of misconduct by the defendants in
violation of the Fair Debt Collections Practices Act, “FDCPA,” including defendant Makower.
The defendants and each of them: refused to credit payments, made by your plaintiffs; wrongfully
billed plaintiffs, fees,costs and other penalties, without any right to do so. Defendants took the

false billing and used it to create a false lien then recorded the lien against plaintiffs real estate and

defendants billed your plaintiff for reviewing the bill and responding to your Plaintiffs demand for
an explanation in further violation of the FDCPA. The defendants held plaintiffs cashiers checks,
refused to credit those checks, and used those amounts to claim non-payment. The defendants then
created charges, overstating amounts owed and wrongly added charges, the natural consequence
of which was to harass, oppress and/or abuse plaintiffs all in violation of the FDCPA. The

defendant, Makower, was involved in all aspects of the above stated misconduct. (See the

2, That in response to paragraph 2 thereof, plaintiffs deny each and every allegation

therein contained for the reason same are factually untrue and legally erroneous. The defendant

 
PAUL G. VALENTENG

Attorney At Law
43494 Woodward Avenue, Suite 203

Bloomfield Hills. Michigan 48302

Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.133 Page 3 of 27

FAS (248) 334-7202

 

 

Makower acted well before the improper foreclosure by advertisement. The defendant Makower
sent collection jetters and demand all attempting to collect debts as set forth above. The defendant
Makower stated in bold print in each of it’s letters to plaintiffs that it was a debt collector
attempting to collect a debt. Defendant Makower is attempting to minimize its conduct and activity
claiming that it was merely attempting to enforce a security interest in an attempt to come within
the purview of the Obduskey vy McCarthy & Holthus, LLP, 586 US -- (2019), attached as exhibit
1 to defendant’s motion. The defendant Makower has admitted that tts business is debt collection
and included a statement to that affect in all letters, in bold print, sent to plaintiffs and their counsel
to wit: “this firm is a debt collector attempting to collect a debt. ..”. See attached exhibit A.
3. That in response to paragraph 3 thereof, the same is admitted.
WHEREFORE, your plaintiffs pray this honorable Court enter its order denying defendant,
Makower’s Motion to Enter Judgment on the Pleadings together with such other and further relief
as is deemed just and equitable under the facts and circumstances.
Respectfully Submitted,
PAUL G. VALENTINO, J.D., P.C.
/s/Paul G. Valentino
Paul G. Valentino (P34239)
Attorney for Plaintiffs
43494 Woodward Avenue
Suite 203
Bloomfield Hills, Michigan 48302
(248) 334-7787

Dated: April 19, 2019

PLAINTIFFS BRIEF IN SUPPORT RESPONSE TO DEFENDANT MAKOWER

ABBATE, GUERRA WEGNER VOLLMER, PLLC’S RULE 12(C) MOTION FOR
JUDGMENT ON THE PLEADINGS AND BRIEF LN SUPPORT

 
VALENTINO

ney At Law

PAUL G

Atlor

43494 Woodwi

rd Avenue, Suite 203
ilis, Michigan 48302

Bleomfield FH

Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.134 Page 4 of 27

48) 334-7202

5

FAX (2

 

Issues Presented

Does Makower’s conduct as a debt collector within the meaning of 15 USC
§1692(a)(6) subject it to the FDCPA?

Legal Standard

A motion for judgment on the pleadings pursuant to Fed.R.Civ.P. 12(C} may only be
granted where no material issue of fact exists and the party making the motion is entitled to
judgment as a matter of law. When considering such a motion the court is required to accept all
allegations of fact in the complaint as true. Paskvan v Cleveland Civil Service Commission, 946
F2d 1233 (6" Cir. 1991).

The motion should be denied for the reason that the plaintiffs have set forth the factual
grounds for which they are entitled to relief under the provision of the FDCPA. Specifically
plaintiffs have alleged that defendant Makower is a debt collector within the meaning of the
FDCPA, (complaint paragraph 9). The defendant Makower asserted that it was acting as a debt
collector thought all of it’s dealings with the plaintiffs and cannot now ignore that admission. The
defendant Makower’s involvement started well before any security interest was created. Defendant
Makowver’s conduct in conjunction with the other defendants caused the security interest to
wrongfully be created. The defendant refused to accept or credit plaintiffs February payments that
would have brought your plaintiffs current. They sent the payments back. Defendant Makower
claimed that it could not accept partial payments. When the payments were returned to defendant
Makower it held the payments, refused to credit them for over a month and then liened plaintiffs
real property all while in possession of your plaintiffs, (complaint, paragraph 5). It was these very
acts by defendant Makower that were used to create the lie that was subsequently foreclosed. All

of the conduct of defendant Makower was as a debt collector. Defendant Makower violated the

 
PAUL G. VALENTENO

Attomey At Law
43494 Woodward Avenue. Suite 203

Bloomfield Hills. Michigan 48302

Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.135 Page 5 of 27

FAX (248) 334-7202

 

FDCPA when it acted as outlined above to harass, oppress and abuse plaintiffs who it had sued
previously over your plaintiffs refusal to pay dues because of the damage to their condo caused by
the association, (Complaint, paragraphs 11 and 12, letters to plaintiffs by Makower exhibit A).
Defendant Makower’s (an admitted debt collector) conduct predates the existence of any security
interest and each act was in violation of the FDCPA entitling plaintiff to actual damages, costs and
attorney fees pursuant to 15 USC $1692 et seq. together with state law claims.
Makower Is a Debt Collector

The issues in plaintiffs case do not simply involve a non judicial mortgage foreclosure
action. They involve various practices by all of the defendants with respect to how they treated
plaintiffs relative to debt collection. Plaintiffs attempted to pay their condominium dues. The
defendants, including defendant Makower, mishandled those payments. Defendant Makower
rejected payments made by plaintiffin February of 2018, then charged late fees, attorney fees and
administrative fees all without justification. The defendant Makower represented itself as a debt
collector attempting to collect a debt. (Exhibit A). Defendant Makower charged attorney fees in
responding to plaintiff's complaint about their refusal to accept dues in February as well as the
added charges in violation of the FDCRA. The defendant Makower created a lien and then
foreclosed on that lien by advertisement all in violation of the resolution and the FDCPA.

Factual Allegations Supporting Makower’s Activities as a Debt Collector

Defendant Makower would have this court believe it acted in a limited capacity only as an
agent seeking a non judicial foreclosure. Nothing could be further from the truth. Prior to any
foreclosure action, Makower was acting as counsel for Green Farms Condominium Association .
They pursued litigation against your plaintiffs which was only concluded in December of 2017

with the condominium association having to effectuate repairs to plaintiffs condominium in

 
PAUL G. VALENTINO

Attorney At Law
43494 Woodward Avenue, Suite 203

Bloomfield Hills, Michigan 48302

Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.136 Page 6 of 27

FAX (248) 334-7202

 

exchange for payment by plaintiffs of condominium dues they were withholding in order to force
the condominium association to effectuate those repairs.

Immediately following the resolution of that litigation on December 4, 2017, plaintiffs
received e-mail] from defendant Makower confirming the association was paid in full. (See Exhibit
B.) Plaintiffs were under the belief that the condominium association dues for December were in
fact included in the settlement. On January 5, 2018 your plaintiff, Todd Bates, hand carried
certified funds to the association offices for payment of the January dues which were accepted.
(See Exhibit C.) No one at defendant association told your plaintiff Todd Bates he had not paid
December dues. No letter or notice was sent to Plaintiffs by the 25" of December as required by
the Association Resolution. (See Exhibit D). In late February, 2018, defendant, Makower, sent
a letter claiming that the December dues were not paid and assessed a $75.00 late fee for
December. The letter also advised that February was late and assessed the same late fee. (See
Exhibit E.) Your plaintiffs objected to the December claim. Even though your plaintiffs objected
to the December claim of non-payment, on February 22, 2018 your plaintiff, Todd Bates, hand
delivered a certified check in the amount of $931.56 to the defendant association which equaled
two months of condominium dues payments, one for the alleged December dues of 2017 and one
for the February dues of 2018, and the penalties (the January check was hand delivered on January
5, 2018 and cashed}. The monthly dues were each in the amount of $390.78, and two late fees,
were $75.00 each which total $931.56. As of February 22, 2018 plaintiffs were paid in full
including late fees. But defendant Makover refused the payment and started charging fees and
other costs the defendants started making up. It should be noted that until January 22, 2018
plaintiff was never notified of any deficiency for December another violation of the resolution

which required notice be sent by the 25" day of the month delinquency occurs. (See Exhibit D,

 
PAUL G. VALENTINO

Attomey At Law
43494 Woodward Avenue, Suite 203

2

Bloomfield Hills. Michigan 48302

Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.137 Page 7 of 27

FAX (248) 334-7202

 

paragraph 3.) Then on March 9, 2018 the March installment of $390.78 was paid by certified funds
hand delivered again to the defendant condominium association. That check was not credited unti]
March 30, 2018 and was not cashed until May 3, 2018.

The check for $931.50 was taken by the defendant Makower and returned to plaintiffs.
Plaintiff brought the check back to the defendant association. Defendant Makower by letter dated
March 21, 2018 sent the check to plaintiff's counsel and indicated that they would not accept a
partial payment. (See Exhibit A.) On May 1, 2018 defendant Makower sent the undersigned a
letter demanding payment of the December assessment, attorney fees in the amount of $346.75
claiming to waive late fees in the amount of $400.00. (See Exhibit A.) All of this conduct by
defendant Makower had nothing to do with any foreclosure as no lien even existed at that time.

The resolution adopted by the board in June of 2017 on delinquent assessment procedures
which defendant Makower clatms it was following, provides in paragraph 2 that any delinquency
will result in a late charge of $75.00. Further a payment is late if it is made after the 10" of the
month. According to the delinquent assessment collection procedure a notice was required to be
sent by the 25" day of the delinquent months. No such notice was sent in December of 2017 or
even January of 2018.

If the payment is not made by the 10" of the second month, then the board of directors is
required to turn over the matter to the association’s attorney for handling and an “intent to lien” will
be sent to the delinquent owners advising of the failure to pay the delinquencies. No such notice
was ever sent. (See Exhibit D, Paragraph 4b.) Pursuant to paragraph 6 of those Resolution, in the
event payment is not made by the 10" day of the 4° month, the association was permitted to
“institute a lawsuit for the foreclosure of the Hien and/or money damages for unpaid

assessments and/or any other claims that the association, through its legal counsel, may deem

 
PAUL G, VALENTINO

Atiomey Ai Law
43494 Woodward Avenue, Suite 203

   

Bloomfield Hills. Michizan 48302

FAN (248) 334-7202

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.138 Page 8 of 27

of intent to lien within the second month; filed suit to foreclose upon the lien,

litigation was not an action to enforce a security interest.
ARGUMENT
Defendant, Makower, Is a Debt Collector and Is Not Engaged in a

Business the Principal Purpose of Which Is to Enforce Security
Interests, Therefore Defendant Makower Is Subject to the FDCPA

it was a debt collector when it inchided the following:

“This firm is a debt collector attempting to collect a debt and any
information obtained will be used for that purpose.”

Those acts had absolutely nothing to do with a non judicial foreclosure.

 

 

appropriate.” The defendant, Makower, took it upon themselves to foreclose by advertisement
in violation of paragraph 6 of the delinquent assessment collection procedure. (See exhibit D.)

Defendant Makower failed to: serve a notice of delinquency within the first month; serve notice

That defendant, Makower, was intimately involved in the debt collectionprocess throughout
the handling of this matter and was involved in the prior litigation between plaintiffs and

defendants Green Farms Condominium Association and the Highlander Group. That prior

Defendant Makower on all correspondence issued concerning this matter clearly admitted

This statement alone is an admission by defendant, Makower, that it is not in a business
whose principal purpose is the enforcement of security interests. Defendant Makower would have
this court believe that it only became involved with plaintiffs when it was requested to foreclose
a lien encumbering plaintiffs condontinium for alleged unpaid condominium assessments. In fact,
defendant, Makower, sent the bills, made demands for payment, rejected payments made, billed
plaintiffs for things such as revieing and responding to your plaintiffs demands for explanations.
(See Exhibit B.} These charges made by the defendant, Makower, formed all of the alleged charges

defendant Makower later liened plaintiffs condo with and then foreclosed on by advertisement.

 
PAUL G. VALENTINO

Attorney Al Law
43494 Woodward Avenuc. Suite 203

Boomfield Hills. Michigan 483062

Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.139 Page 9 of 27

FAX (248) 334-7202

 

 

Defendant Makower took the certified check plaintiff delivered to defendant Green Farms
Condominium Association on February 22, 2018 in the amount of $930.78, refused the payment
and returned it to your plaintiffs. Your plaintiffs delivered the check to the Defendants again.
Ultimately in March Defendant Makower sent that check to plaintiffs’ counsel under a cover letter
indicating that defendants would not accept partial payments. Plaintiff's counsel sent the check
back on March 26, 2017 under cover letter indicating that Defendants had an obligation to accept
the payment. Defendant Makower’s position was contrary to the resolution on delinquencies
attached as exhibit D, and violated the FDCPA. When plaintiffs paid the payment of $930.78 on
February 22, 2018 all dues and late fees would have been paid in full. That payment covered the
December payment, the February payment and late charges of $75.00 for the month of December
and the month of February. The defendant Makower refused the payment and then held the
payment until May 3, 2018 after it was resent twice. Defendant Makower did not even show it
as a credit until March 30, 2018, over a month after plaintiff had hand delivered the check to
defendant, Green Farms Condominium. In the interim, defendant Makower charged attorney fees
in March, late fees in January, February and March, running the bill which should have been zero
as of February 22, 2018 up to over $2,414.54, Defendant Makower billed plaintiffs for the time
it took to answer plaintiffs demand for explanation in violation ofhe FDCPA. Defendant Makower
was actively involved in all the wrongful conduct by these defendants in creating this unjustified
debt which was not supported by fact or law, was contrary to the resolution, and was contrary to
the FDCPA as plead by plaintiffs. The Obduskey decision recently issued by the United States
Supreme Court on March 20, 2019 is factually distinguishable. In Obduskey the defendant was
determined not to be a debt collector but merely in the business of enforcing security interests. The

court found factually that the only conduct or activity involved in by the McCarthy firm in the

 
PAUL G, VALENTINO

Atiomey At Law
43494 Woodward Avenue. Suite 203

 

s. Michigan 48302

 

Db
=
&
G
=
jaal

  
 

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.140 Page 10 of 27

~
oo
mr
rm
cal
=a
rm
oo
am Ty
oo re
>
raga
os
rl
Ch
2%
a
a
Ee

 

Obduskeyv matter was in furtherance of a non judicial foreclosure by advertisement of a security
interest. The facts in this case demonstrate that defendant Makower was intimately involved in all
aspects of debt collection and held itself out to plaintiffs as a debt collector attempting to collect
a debt.

In Obduskey the Supreme Court noted that an entity whose principal business is enforcing
security interests is still subject to the FDCPA under section 1692(f}(6)(a) where the court noted:
. “Threatening” to foreclose on a consumers home without
having a legal entitlement to do so is the kind of “non judicial
action” without “present right to possession” prohibited by that
section. Section 1692(f)(6)(a}). (We need not, however, here, decide
precisely what conduct runs afoul of section 1692(1}(6).) At page 6.

Plaintiffs would submit to this court that the defendant Makower in this cause of action, in
addition to its many violations of the FDPCA, foreclosed on plaintiffs condo by advertisement
without any present right to possession. This is prohibited by Section 1692(F)}(6) and in direct
violation of the express language contained in the Resolution on Delinquent Assessment Collection
Procedures. Paragraph 6 states in pertinent part:

... The association may institute a lawsuit for foreclosure of the
lien and/or money damages for unpaid assessments and/or any other
claims that the association, through its legal counsel, may deem
appropriate.

In paragraphs 10 and 11 of plaintiffs complaint, plaintiffs have alleged that all of the
defendants violated this provision when they conducted a foreclosure by advertisement in violation
of the Resolution on Delinquent Assessment Collection Procedures, Exhibit D. Plaintiffs will seek
to amend the complaint to include violation of Section 1692(F)(6) as a violation of the FDCPA
against all defendants.

CONCLUSION

Defendant, Makower, acted at all times herein as s debt collector attempting to collect a

10

 
PAUL G, VALENTINO

Attorney At Law
43494 Woodward Avenue, Suite 203

5

Bloomfield Hills. Michigan 4836
Telephone (748) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.141 Page 11 of 27

FAX (248) 334-7202

 

debt. In all of its correspondence defendant Makower asserted that it was in fact acting as a debt
collector attempting to collect a debt. Makower made decisions to refuse plaintiffs payments in
February of 2018 which would have brought plaintiffs current. Defendant, Makower, then added
excessive charges that were not even identified in the Resolution on Delinquent Assessment
Collection Procedures as being permitted. After it had created a fictitious debt, defendant Makower
liened plaintiff's condo and then foreclosed on that lien by advertisement. Defendant Makower
refused plaintiffs payments. Defendant Makower refused to identify upon what basis it could do
so. When plaintiffs in February of 2018 demanded an explanation of the defendant’s claim that
plaintiffs were delinquent, the defendant, contrary to the FDCPA, did not cease collection efforts
and attempt to address plaintiffs’ demands but instead defendant Makower charged fees to look into
plaintiffs’ demand and continued to demand payment in full of whatever charges the defendant so
desired. The defendant refused to accept plaintiffs lawful payments that in February of 2018 would
have brought plaintiffs current. For all of these reasons, the case relied on by the defendant and
decided by the US Supreme Court on March 20, 2019 is factually distinguishable from the case at
bar, its legal principals have no application to the issues in the case at bar, this motion should
properly be denied.

Respectfully Submitted,

PAUL G, VALENTINO, J.D., P.C.

/s/Paul G. Valentino

Paul G. Valentino (P34239)

Attomey for Plaintiffs

43494 Woodward Avenue

Suite 203

Bloomfield Hills, Michigan 48302

(248) 334-7787
Dated: April 19, 2019

1]

 
PAUL G. VALENTINO

Attorney At Law
43494 Woodward Avenue, Suite 203

Bloomfield Hilis, Michizan 48302
Telephone (248) 334-7787

Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.142 Page 12 of 27

FAX (248) 334-7202

 

PROOF OF SERVICE
| hereby certify that I electronically filed the foregoing paper with the Clerk of he Court
using the ECF system which will send notification of such filing to the following:

John L. Weston, Esq., 2600 Troy Center Drive, P.O. Box 5025, Troy, Michigan, 48007
Jesse L. Roth, Esq., 28400 Northwestern Highway, Suite 300, Southfield, Michigan, 48034

and ] hereby certify that ] have mailed by United States Postal Service the paper to the
following non ECF participants:
NOT APPLICABLE

/s/ Paul G. Valentino
Paul G. Valentino

 
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.143 Page 13 of 27

 
4
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 MPMagetpelas Page 14 of 27

M A KOWER. ABB ATR GUERRA 30140 ORCHARD LAKE ROAD

FARMINGTON HILLS, Mj 48334

WEGNER VOLLMER eee eee nokawnt econ

 

 

 

 
 
 

BENJAMIN J, HENRY

ATTORNEY AND COUNSELOR AT LAW
BHENRY@MAGI.AWPLLC.COM

248 671 0137

May 1, 2058
Via Email and Certified Mail

Paul G. Valentino
43494 Woodward Ave, Suite 203
Bloomfield Hills, MI 48302

Re: Green Farms Condominium Association; Todd and Marcia Bates; Subject to MRE 408
Mr. Valentino:

As you are aware, this firm represents the Green Farms Condominium Association. I write to
address your March 16, 2018 fetter regarding the Bates’ account. I have received no additional
communication from you since that letter with regard to the unpaid December 2017 assessment. I will
therefore assume that there is no dispute as to that amount being owned, Additionally, my phone call
to you has gone unreturned for some weeks now.

Despite your protestations, all fees assessed against the Bates’ account are reasonable and
authorized by the Condominium Bylaws and Rules and Regulations, as was explained in my March 21],
2018 letter and will not be repeated herein. It is the policy of this office to deny partial payment once
an account is placed for collection and you have cited no authority that requires acceptance of a partial
payment. That a partial payment would not be accepted without an approved payment arrangement
was explicitly stated in my March 21, 2018 letter. The December 20, 2017 notice of delinquency was
mailed out via First Class Mail and Certified Mail. The Certified Mailing is evidence that the
Association followed its Delinquent Assessment Collection Procedure, which requires that the notice
be sent to co-owners, not that the notice be received. That the Bates chose not to claim the certified
mailing does not change the fact that the Procedure was follow. The First Class Mailing was not
returned to the Association and is undoubtedly the reason that the Bates made a payment on January 5,
2018.

However, even in light of the lack of a valid dispute to the amounts assessed against the Bates’
account, the Association is willing to make a onetime offer to settle this matter. The Association is

willing to resolve this matter on the following term:

L. The December 2018 assessment of $390.78 must be paid;

2. All late fees will be waived ($525.00);
3. The Delinquency Process fee ($250.00) will be waived;
4G8O4-117

MAKOWER ALBDATE GUERRA
WEGNER VOLLMER
FARMINGTON FILLS, MI Sr. CLAIR SHORES, MI
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.145 Page 15 of 27
Page 2?
May 1, 2018
Paul G. Valentino

4, The Bates must pay half of the legal fees ($346.75) the Association has incurred in this dispute;
5. The May 2018 assessment ($390.78) must be timely paid.

Tf the Association receives certified funds in the amount of $1,128.31 on or before May 10,
2018, it will consider this offer accepted and will discharge its current lien. This is a limited time offer
and if these funds are not received at my office by May 10, 2018, the Association will consider this
offer to be rejected.

In addition to this being the only offer the Association is willing to provide the Bates on the
current dispute, the Association will be waiving no fines or fees for the Bates in the future. The
Association will continue to strictly apply its collection policy. If the Bates do not make their monthly
payments by the | O" of the month, a late fee will apply and will not be waived. Collections fines and
fees will be strictly enforced and no future settlements will be offered in the event the Bates’ account
once again becomes delinguent. In order to avoid the Bates making future claims of ignorance of the
Bylaws and Delinquent Assessment Collection Procedure, I have included copies of these documents
with this letter,

The goal of the Association in this matter is simple: to have the Bates make timely assessment
payments like the majority of other co-owners in the community. [look forward to receiving payment
from the Bates in order to resolve this matter and to their future adherence to the rules and regulations
of the Condominium.

This firm is a debt collector attempting to collect a debt and any information obtained
will be used for that purpose.

Very truly yours,
MAKOWER ABBATE GUERRA
WEGNER VOLLMER PLLC

Benjamin J. Henry

Ce: Green Farms Condominium Association

MAKOWER ABLATE GUERRA
WEGNER VOLLMER
FARMINGTON HILLS, MI SY. CLAIR SHORES, M1
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.146 Page 16 of 27

 
Sent: Maagay, Dergrabes aot Cie ECE No. 24 fled 04/49/19, PagelD.147 Page 17 of 27
ski <barb@valentinola m>

To: Paul Vaientino <paul@valentinolawpc.com>; Barb Polow pc.co
Subject: Green Farms re Bates

Good morning, Paul:

i'm checking in again to see what needs to be done to get this matter fully resolved and closed out. If two spots of trim
along the garage edge are truly all that’s left to be done | would like to make that happen, but | need to have the check
in my hand. if we both have to stand there and watch Bencsik complete the task that’s fine, but if we can’t just arrange
it ourselves | have no choice but to ask the court to order it.

Please let me know today so / can update the Board and Bencsik.
Thank you,

John F. Calvin

MAKOWER ABBATE GUERRA WEGNER VOLLMER PLLC
30140 Orchard Lake Road

Farmington Hills, Mi] 48334

Phone: 248.254.7600

Direct: 248.254.7599

Fax: 248.671.0100

www. maglawplic.com
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.148 Page 18 of 27

8/8/2018

Print Statement of Account

Statement Of Account Summary

Mr. Todd Bates
7402 Azalea Court
West Bloomfield, Michigan 48322

Mrs. Marcia Bates
7402 Azalea Court
West Bloomfield, Michigan 48322

Unit: 25
Green Farms Condominium
Oakland County, Michigan

Date of Notice: August 8, 2018

Green Farms Condominium Association (the "Association")
c/o The Highlander Group

3080 Orchard Lake Road, Ste. }

Keego Harbor, Michigan 48320

Client-Matter No.: 46894-117-11296
Account #: 25176

 

 

 

 

 

 

AMOUNT DUE NOW
Assessments Through: August & 2018 $27,158.85
Admin Costs $250.00
Attorney Fees $9,499.50
Late Fees $600.00
Non-Court Cost $343,50
Less Payments Received (526,918.07)
TOTAL DUE NOW: $3,933.78
: Non- . :
ae Admin Attorney Late Cumulative Invoice
Date Description Costs Assessments Fees fees court Payments Row Total Total Status
B34? — Seillement Amount 21,805.51 $21,805.51 $21,805.51 na
THA? ~~ Assessments - July 2017 390.78 $390.78 = $22,196.29 na
TG? = 2014744447 6,000.00 ($6,000.00) $17,196.28 na
TUN? = 2014744467 -390.78 (8390.78) $16,805.51 nia
817? — Assessments - August 2017 390.78 $390.78  §17,196.29 na
B17 = 2011871140 -390.78 ($390.78) $16,805.51 nla
Sf117 Assessments - September 2017 390.78 $390.78 = $17,196.29 na
SONF 20118395736 -308.20 ($398.20) $16,798.09 nla
10/1417 Assessments - October 2017 390.78 $390.78 = $17,188.87 na
10/97 2011967878 -300.78 ($390.78) $16,798.09 na
14H? Assessments - November 2017 390.78 $390.78 = $17,188.87 tla
112847 = 2012066726 -390.78 ($390.78) 516,798.09 nla
42hH7 Assessments - December 2017 390.78 $390.78 $17,188.87 na
427 = 2012109703 -16,680.57 ($16,680.51) 3508.36 nla
127 = Write off remaining Settlement Balance -117.58 ($117.58) $390.78 na
12/47  Lale Fees - December 2017 75.00 $75.00 $465.78 nla
W186 = Assessments - January 2018 390.78 $390.78 $856.56 na
1548 = 2012186454 -390.78 ($390.78) $465.78 nla
VH0H8 Late Fees - January 2018 75.00 $75.00 $540.78 nia
Administration Casts (Delinquency Process
dV12i8 Fee) - January 2048 250.00 $250.00 $790.78 nia
County Records Search to Confirm Ownership .
FAB of Property 25.00 $25,060 $815.78 Unpaid
T4848 Delinquency Letter 68.50 $68.50 $884.28 Unpaid
4418 Assessments - February 2018 390.78 $390.78 1,275.06 nia
24018 Late Fees February 2018 75.00 $75.00 $4,350.06 nia
2/2618 Draft Return Check Letter 50.00 $50.00 $1,400.08 Unpaid
3/4418 Assessments - March 2018 390.78 $390.78 $4,790.84 Na
SHOA8 Late Fees March 2078 75.00 $75.00 $1,865.84 na
Review Bates dispute letter and account. :
SH2H8 Instruct account rep on discrepancy. 75.00 $75.00 $1,940.84 Unpaid
34448 Analyze Bates Dispute letter in Hght of prior 225.00 $225.00 $2,165.84 Unpaid
https :/magcelive.collectronics.neVappCollectPrintSOA.cim?accountID=112968sid=6GGGIBF 9F SGI4090N4 11J2NPGSGLI6LHF9OTD44F 9084 UKOBOA

 

V2
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19

8/8/2018

S818

3/20/18

308
30/18
418
4/3/18
408

408

4f2i18

4/30/18

5ft/48
afi0/18

5H10H8

61/18
6/5/18
60/18
64/48
6/15/18
TANG
FH10/1B
TAGE
FAVAB
FASE
TASH
7120118
7/20/18
727118
7130/18
7130/18
B18
B/a/18
8/8/18
8/8/18
TOTAL

 

lawsuit and seilfement payments made. E-
mail to management regarding same.

Begin drafting response lelter to Bates’
dispute.

Continue drafting response letter to Bates
atlarney.

CC 2012274731

Ce 2012274793
Assessments - April 2018
MGT 138309

Late Fees Apri 2018

Analysis of Bates letter regarding delinquent
fees. Email ta management regarding same.

Prone call with Board regarding resatving
current assessment dispute

Draft Settlement offer a Bates attorney. Email
same lo management for appraval

Assessments - May 2018
Late Fees May 2018

Respond to management emai about receipt
of partial payment. Advise management on
options for legal action

Assessmenis - June 2018

MGT 2012423197

Late Fees June 2018

MGT 2012550007

Preparation of Lien Documents

Assessments - duly 2018

Late Fees July 2018

Title Work

MGT 2012593107

Draft Partial Payment Letter

Preparation of Foreclosure Notice

Publication Posting Costs

Publicalion Cost - 1st week

Publication Cost - 2nd week

Lienhalder Notice (3 @ $50 each)

Right to Sue Letter

Assessments - August 2078

Publication Cost - ard week

Publication Cost - 4th week

Payoft Letter & Account Breakdown
$250,00

Print Statement of Account

750.00
100.00
-931.56
-390.78
390.78
390.78
75.00
75.00
125.00
300.00
390.78
75.00
100.00
390.78
490.78
75.00
390,76
341.00
390.78
75.00
190.00
~3E0,78
50.00
300.00
75.00
120.00
49.50
150.00
50.08
390.78
49.50
49.50
125.00

$27,158.85 $2,499.50 $600.00 $343.50 ($26,918.07)

$150.00

$100.00

($931.56)
($390.78)
$390.78
($380.78)
$75.00

$75.00
$125.00

$300.90

$390.78
375,00

$100.00

$390.78
($390.78)
$75.00
(5390.78)
$341.00
$390.78
$75.00
$190.00
(8390.78)
$50.00
$300.00
$75.00
$120,00
$49.50
$150.00
$50.00
$390.75
$49.50
$49.50
$125.00
$3,933.78

$2,915.84

$2,415.84

51,484.28
51,093.50
31,484.28
51,093.50
$1,168.50

$1,243.50
$1,368.50

$1,668.50

$2,059.28
$2,134.28

32,234.28

$2,625.06
$2,234.28
$2,309.28
$1,918.50
$2,259.50
$2,650,258
$2,725.28
52,915.28
$2,524.50
52,574.50
$2,874.50
52,949.50
$3,069.50
$3,119.00
4,269.00
$3,319.00
$3,709.78
$3,759.28
33,808.78
$3,933.78
$3,933.78

PagelD.149 Page 19 of 27

Unpaid

Unpaid

nia
nia
na
nia
nia

Linpaid
Unpaid

Unpaid

na
nfa

Unpaid

na
nia
na
nla
Unpaid
na
na
Unpaid
na
Unpaid
Unpaid
Unpaid
Unpaid
Unpaid
Unpaid
Unpaid
Nia
Unpaid
Unpaid
Unpaid

 

 

hitps://magclive.collectronics.nelappCollectPrintSOA.cim?accauntID=112968sid=6GGI8F SF SG14090N4 11J2NPG6GL6LHF9T D44F 9084 UKOB0A

2/2
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.150 Page 20 of 27

 
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.151 Page 21 of 27

 

 

. a f) ae
RECEIVED FROM | 4c &. fi 2 le i

rm *

 

 

— , fe : :
Lok ik ae Ey cocconis tutu swt wees . OLLARS

“ FOP ART

 

 

BAYMERT

Bal GUE

 

 

 

 

 

 

 

 
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.152 Page 22 of 27

RECEIPT om 2-6/4

 

! . 8
ECE pone, fo Nery Borys bea: <a

 

 

 

 
ECF No. 24 filed 04/19/19 PagelD.153 Page 23 of 27

Case 2:18-cv-13533-AC-EAS

 

 

it at/2z/10 T BT/TT/20 gt/ot/zo 81/0T/20 82°0GES 23 ZOTESGSZ102 Any BTOz
Z 81/81/90 E B1T/PT/90 &T/TT/30 ST/TT/s0 BL O6ES 23 £00059 102 aunt 8102
Lt 81/90/90 3 81/S0/90 8T/OT/S0 81/01/50 BL OG6ES 29 AGTECPELO? Aew B10?
1 8T/€0/v0 T 8T/E0/70 at/z0/Po 8T/TO/PO B2OGES Hv 60ERET judy SIOZ
SS 81/£0/s0 Tz 8T/O£/E0 81/60/£0 81/60/€0 BZ°06ES 35 E64 £27102 yey 8102
OL B1/£0/S0 9E BT/OE/EO 8t/2z/20 81/27/20 99° TEBS a) TEL PL77T OZ Aveniqa4 B10zZ
p 81/60/TO G 8T/50/TO 8T/S0/TO 81/S0/TO BLO6ES 30 TSv98T2T0z Alenuey gT0Z
6 LTf/L0/2T € £1/10/2Z1 LT/8z/1t itfoe/tt TS9°089'9TS 32 FOLSOTZ102 Jaquia33g L102
7? L£T/OE/TI az £T/82/1T £T/80/TT £T/80/TT BLOGES 23 9229907102 JaqLUaAoN L102
ZL £T/9T/OT 0 £1/60/0T £1/60/0T £T/6G/0T BZ0GES 33 BABLIETIOC Jagoj20 £102
cI 21/81/60 0 21/90/60 £1/90/60 £1/90/60 Oz‘06ES 33 JELGEST IO? Jaquaydas L102
OT £T/82/90 E iT/T2/80 £T/81/80 é1/8T/80 BL OGES 39 OpTTA8110Z ysnany £102
az LT/SZ/L0 g LT/ATT/2£0 éT/$0/20 £1/S0/20 BL O6ES 39 LOvPPeTtOz Aing L102
az LU/S2¢/20 T 21/90/40 £1/S0/20 £1/60/20 00°000'SS 23 Lypypc lia Aine L102
pied yun sAeq Pied 31eq PlaH sAeq pPaypaly ayeq pajuasaig ajeg y2ayD JO ajeg yunowy adAy y20y7 # yIBYD YUBA] JEaA
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.154 Page 24 of 27

 
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.155 Page 25 of 27

RESOLUTION ON DELINOUENT ASSESSMENT COLLECTION PROCEDURE

Policy Resolution 007-2017 of Green Farms Condominium Association lecated in We sl Bloomfeld.
Michigan. A resolution pertaining to the procedure for the collection of delinquent assessments.
WHEREAS; THE Condominium Association. through its duly elected Board of Directors, has a

responsibility fer collection of co-owner assessments.
WHEREAS; the following collection procedure is established by the Board of Directors.

|. The assessment for each unit is an annual charge. and is deemed payable in twelve monthly

installments. These installments are due on the first of each month. and are considered delinquent

and in default on the 10" of the month.

Delinquent assessments will cause a fate charge in the amount of $75.00, or any other such amounts

as may be determined by the Board of Directors. to be automatically levied tor each month the

delinquent assessment is not fully paid.

FIRST MONTH: Notice of the delinquency. the late charge levied. and any other costs charged to

the co-owner’s account shall be sent 19 the co-owner by the Association. or its designated agent by

the 25" day of the month the delinquency occurs.

4+. SECOND MONTH: [f full payment of the delinquent assessment(s). late charges(s) and anv costs

is not received by the 10" of the second month, unless other satisfactory arrangements have been

made with the Board of Directors: andor its designated agent. the following steps will be taken:

a. The Board of Director may elect to take the following action: All unpaid installments of the
annual and additional assessments for the pertinent fiscal vear could be immediately deemed
due and pavabie and all unpaid installments andor portion of any special assessment levied
against the unit could be immediately due and pavable.

b. The matter will be turned over to the Assuctation’s § attorney for handling, an “Intent to Lien”
will be sent to the delinquent co-owner advising that failure to pay the delinquency in full
will result in the Association Ailing a lien against the unit property.

THIRD MONTH: If full payment of the delinqueat assessments). late charge(s} and any costs is

not received by the [0" of the third month. unless other satistactory arrangements have been made

with the Board of Directors. and/or its designated agent. the following steps will be taken:

a. The matter will already be at the Association’s attormey for handling. a lien will be filed and
notice of same will be sent to the delinquent co-owner and the unit mortgage lender will be
notihed of the delinquency. if applicable.

6. FOURTH MONTH: Ifthe delinquency or any part thereof continues past the 10" day of the fourth
month, the Association may institute a lawsuit for the foreclosure of the fien and/or money damages
lor unpaid assessments and/or any other claims that the Association. through its legal counsel, may
deem appropriate.

7. The expenses incurred in collecting the delingueney, including without limitation. late charges.
interest. costs oF collection and enforcement. including actual attorney's fees (not limited to the
statutory fees) and advances for taxes or other liens paid by the Association to protect its lien, shall
be chargeable io the co-owner in default and shal! be secured by the lien on the co-owner’s unit,

8. Failure to meet any of the time periods set forth herein shal! noi be deemed a waiver of the right of
the Association to enforce or pursue its Delinquency Procedure.

ta

Mau

ra

THEREFORE, be ti declared that this resolution was approved bv Green, Tarms Condominium
Association on fee :F

#

and will become effective 2/24 AL

     

Witness:

    

 

 

Secretary ollthe Association President of the Association
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.156 Page 26 of 27

 
Case 2:18-cv-13533-AC-EAS ECF No. 24 filed 04/19/19 PagelD.157 Page 27 of 27

NIAROA\VIOR ABBATE GUERRA

WEONER VOLLAIER

 

February 26. 2018

First Class Mail

Todd Bates and Marcia Bates
7402 Azalea Court
West Bloomfield. M1) 48322

Re: Amount Due - $1.400.06 through February 26. 2018
7407 Avalea Court. West Bloomfield. Michigan 48322: Unit 25, Green Farms Condominium

Dear Mr. Bates und Mrs. Bates:
As you know. this firm represents Green Farms Condominium Assvuciatien.

The Association will net accept partial payments without an approved payment arrangement,
Pherefore. enclosed please find your Check Number 7012274731 in the amount of S937 36. Please he
advised that we do net receive paviment in full for the Amount Due as referenced ubove in our office

enor before Mureh 4. TGTS. we will oroceed with further legal remedies.
i =

Please note thatthe Amount Due referenced in this letier only incsudes those amounts owing as
of the date of this letter. Assessments and applicable Jate fees on unpaid assessments that accrue
subsequent to the date of this fetter will he imposed consistent with the Asseciahon’s governing
documents.

ALP payments must be made posable to Green Farms Condeminium Associaton, and mailed
co 2320] Jeffersan Ave. St. Clatr Shores. MI 48080. Attention: Heather Paciorek.

This firm is atlemping ty collect a debt on behalf of Green Farms Condominium Assocniten
and any information ohtained will be used for that purpose.

thank vou for sur prompt attention to this matter. Should sou have any questions please do
not hesitate to vortaen the undersigned.

Vers driv vours.

MAROWER ABBATE GI LR
WEGNER VOLLMER PLEC

RA

Heather Pactorer.

lleather Pagiorck
